                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

SUMMERS CONCRETE CONTRACTING,                     CIVIL ACTION NO. 19-cv-1251
INC.

VERSUS                                            JUDGE FOOTE

HANSON AGGREGATES, LLC, ET AL                     MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       The two defendants in this civil action removed the case based on an assertion of

diversity jurisdiction, which puts the burden on them to set forth facts that show complete

diversity of citizenship and an amount in controversy in excess of $75,000. The notice of

removal alleges that Plaintiff Summer Concrete Contracting, Inc. was incorporated in

Georgia and has its principal place of business in Georgia. It also alleges that the state

court petition puts at issue more than $94,000 in liquidated damages, which satisfies the

amount in controversy requirement.

       Defendant Lehigh Hanson, Inc. is alleged to be a Delaware corporation with its

principal place of business in Texas. Those allegations are satisfactory to establish

Lehigh’s citizenship.

       The final party is defendant Hanson Aggregates, LLC. The notice of removal

alleges that Hanson’s sole member is HBMA Holdings, LLC, and the sole member of

HBMA is HNA Investments, a general partnership. The two partners in HNA are Essex

NA Holdings (an LLC) and Hanson Devon Designated Activity Company (an Irish
designated activity company with its principal place of business in Ireland). Hanson Devon

is the sole member of Essex. Lehigh is said to be the “sole owner” of Hanson Devon.

        The citizenship of foreign entities is sometimes difficult to determine. If the entity

is a corporation or other juridical entity under its native law, the court typically looks to

the place of organization and the principal place of business.              If the entity is an

unincorporated organization, its citizenship must be alleged by identifying its members and

alleging their citizenship.    Haynes v. Northbridge General Insurance Co., 2019 WL

2296775 (W.D. La. 2019).

        The nature of an Irish designated activity company is not disclosed in the notice of

removal, and there do not appear to be any reported federal decisions that explore the issue.

It is not critical in this case to nail down that issue. There is diversity of citizenship whether

Hanson Devon is treated like a corporation or an unincorporated association. If it is treated

like a corporation, it is a citizen of Ireland (place of organization and principal place of

business). If it is treated as an unincorporated association, its only member is Lehigh,

which is a citizen of Delaware and Texas. There is complete diversity of citizenship

between the two defendants and the Georgia plaintiff under either scenario.

        The court finds that subject matter jurisdiction exists pursuant to: 28 U.S.C. § 1332.

This finding is preliminary and may be reconsidered sua sponte or on appropriate motion

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of September,

2019.




                                          Page 2 of 2
